Citation Nr: 1615085	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract. 

2.  Entitlement to service connection for a low back neurological or muscle disability, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract. 

3.  Entitlement to an initial rating in excess of 10 percent for residual scar, status post pilonidal cystectomy, with excision of pilonidal sinus tract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from February 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

In July 2015, the Board denied a claim for service connection for bilateral lower extremity neuropathy and remanded the other two issues for additional development. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims. In a January 2016 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issue of entitlement to service connection for bilateral lower extremity neuropathy for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.




REMAND

A review of the record shows that a substantial amount of private medical records from Kaiser Permanente were associated with the claims file that are relevant to the issue of entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to service-connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract.  While some of the private medical records are duplicative of those previously considered, many of these records are new and have not yet been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2015).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the January 2016 Joint Motion, the parties agreed that a remand was warranted to provide the Veteran with an authorization form to obtain private medical records from Dr. Gahir at Kaiser Permanente, and then upon receipt of that signed authorization, to request Dr. Gahir's records in accordance with the duty to assist.  As noted above, numerous medical records from Kaiser Permanente were obtained and associated with the claims file.  However, a request specific for all of Dr. Gahir's records was not authorized nor requested.   Therefore, to ensure compliance with the instructions in the Joint Motion, the Board will remand to obtain specific authorization from the Veteran and so that a request for all records can be made. 

Pursuant to the Board's July 2015 remand instructions, the Veteran was provided a VA scar examination in January 2016.   In a February 2016 appellant brief, the Veteran's representative contends that the VA examiner did not acknowledge the Veteran's flare-ups that are productive of pain, swelling, and intermittent decreased motion due to pain of the scar.  In light of the above contentions, the Board finds that supplemental findings should be obtained from the January 2016 VA scar examiner.  

Also, pursuant to the Board's July 2015 remand instructions, the Veteran was provided a VA back examination in January 2016 that appears to be focused on orthopedic back disabilities.  However, as noted in the prior remand, the Veteran asserts that he is claiming service connection for nerve or muscle damage of the low back as a residual of a pilonidal cystectomy in service or as secondary to service connected residuals of status post pilonidal cystectomy with excision of pilonidal sinus tract.  Therefore, the Board finds that on remand, the Veteran should be provided VA neurologic and muscle examinations to address complaints of pain in the low back.     

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide sufficient information and authorization to request all medical records from Dr. Gahir at Kaiser Permanente  pertinent to the claims on appeal.  After securing the necessary authorization for release of that information, seek to obtain copies of all records referred to by the Veteran not already of record.

2.  Forward the entire claims file to the examiner who conducted the January 2016 VA scars examination for an addendum.  If the prior examiner is unavailable, or is unable to provide the requested medical findings without examining the Veteran, schedule the Veteran for a VA scars examination, by a medical doctor, to obtain the information requested.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed.  In providing the opinions, the examiner is requested to address the Veteran's contentions that his flare-ups are productive of pain, swelling, and intermittent decreased motion due to pain of the scar.  The examiner should provide the following information:

(a) The examiner should state whether or not the residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract results in limitation of motion of the back, and the extent of any such limitation. 

(b) The examiner should state whether or not the Veteran has flare-ups involving the residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract, and the extent of any flare-ups.  To the extent possible, the examiner should provide the amount of any additional limitation of motion during flare-ups or after repetitive use in terms of degrees of limitation.

3.  Schedule the Veteran for VA neurological and muscle examinations, by a medical doctor, to address the etiology of any low back neurologic or muscular damage and related complaints of pain.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Identify whether the Veteran has any low back neurological or muscle disorder; if none are diagnosed that finding should be clearly stated.

(b) For each low back neurological or muscle disorder diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that disability is related to service, to include the status post pilonidal cystectomy with excision of pilonidal sinus tract performed in service. 

(c) For each low back neurological disorder or muscle disorder diagnosed, provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability was caused by the service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract. 

(d) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each low back neurological or muscle disorder has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected residual scar, status post pilonidal cystectomy with excision of pilonidal sinus tract.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




